ORDER

Renda Marine, Inc. moves without opposition for reconsideration of the court’s order of November 16, 2006 dismissing the notice of appeal.
Renda Marine, Inc. also moves for an extension of time, until December 15, 2006, to file his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The order of dismissal and the mandate are vacated and recalled, and the notice of appeal is reinstated.
(2) The motion for an extension of time is granted. The brief is due on or before December 15, 2006.